IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,616-02


                  EX PARTE ASTERIO MALDONADO-NUNEZ, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1354420-A IN THE 232nd DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam. KEEL, J., not participating.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of indecency with

a child and sentenced to ten years’ imprisonment. The Fourteenth Court of Appeals affirmed his

conviction. Maldonado v. State, No. 14-13-00404-CR (Tex. App.—Houston [14th Dist.] Dec. 5,

2013) (not designated for publication).

        Applicant alleges numerous instances of ineffective assistance of counsel in this case

including failing to investigate, failing to call available witnesses who could have provided
                                                                                                    2

exculpatory testimony, and failing to impeach the complainant and other State witnesses with several

prior inconsistent and inaccurate statements.

       After holding an extensive live evidentiary hearing, and based upon the record, the trial court

has determined that trial counsel's performance was deficient and that such deficient performance

prejudiced Applicant. The trial court recommends granting relief and that recommendation is

supported by the record. The judgment in Cause No. 1354420-A in the 232nd District Court of

Harris County is set aside, and Applicant is remanded to the custody of the Sheriff of Harris County

to answer the charges as set out in the indictment. The trial court shall issue any necessary bench

warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: March 29, 2017
Do not publish